Filed 3/8/16 P. v Guerrero CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




THE PEOPLE,                                                                                  C078934

                   Plaintiff and Respondent,                                    (Super. Ct. No. SF128200A)

         v.

RICHARD JOSEPH GUERRERO,

                   Defendant and Appellant.




         Appointed counsel for defendant Richard Joseph Guerrero has filed an opening
brief that sets forth the facts of the case and asks this court to review the record and
determine whether there are any arguable issues on appeal.1 (People v. Wende (1979)




1 Defendant was advised by counsel of the right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.

                                                             1
25 Cal.3d 436.) Finding no arguable error that would result in a disposition more
favorable to defendant, we affirm the judgment.
        We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
        On May 24, 2014, defendant and Walter Taylor were playing video games and
drinking beer. Eventually, both men became intoxicated and started arguing. Defendant
called Taylor’s mother and told her he was going to shoot her son if she did not come
quickly. Neighbors heard a shot and saw Taylor lying on the ground bleeding, with a
gunshot wound to his upper right chest. Taylor stated that defendant shot him with a
handgun.
        Defendant pleaded guilty to assault by means of force likely to produce great
bodily injury (Pen. Code, § 245, subd. (a)(4))2 and admitted he personally used a firearm
(§ 12022.5, subd. (a)) and personally inflicted great bodily injury (§ 12022.7, subd. (a)) in
commission of the offense. In exchange for his plea, the remaining charges were
dismissed.
        Sentencing took place on March 30, 2015. The trial court sentenced defendant to
the midterm of three years for the assault, a consecutive four years for the use of a
firearm, and a consecutive three years for the infliction of great bodily injury, for an
aggregate term of 10 years in state prison. The trial court also imposed various fines and
fees, and awarded defendant with 358 days of presentence custody credit.
        Defendant appeals. He did not obtain a certificate of probable cause. (§ 1237.5.)
        Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




2   Further undesignated statutory references are to the Penal Code.

                                              2
                                 DISPOSITION
     The judgment is affirmed.



                                      /s/
                                    Blease, Acting P. J.


We concur:



       /s/
     Robie, J.



       /s/
     Hoch, J.




                                      3